Exhibit 10.2

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of June 28, 2013, by and
among UNWIRED PLANET, INC., a Delaware corporation (the “Issuer”), and the
purchasers named on the signature pages hereto (the “Purchasers”).

W I T N E S S E T H:

WHEREAS, the Issuer proposes to sell to the Purchasers senior notes (the
“Notes”) with an aggregate Initial Note Balance (as defined in the Indenture
described below) of up to $25,000,000;

WHEREAS, the Notes will be issued pursuant to the Indenture, dated the date
hereof (the “Indenture”), among the Issuer and Wells Fargo, National
Association, as indenture trustee (capitalized terms used in this Agreement and
not defined have the meanings specified in the Indenture; rules of construction
set forth in Section 1.03 of the Indenture apply equally to this Agreement); and

WHEREAS, the Notes are being offered and sold to the Purchasers without being
registered under the Securities Act, in reliance on an exemption therefrom;

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

SECTION I. PURCHASE AND SALE; ISSUE DATE

Section 1.1 Purchase and Sale.

(a) On and subject to the terms and conditions of this Agreement and the
Indenture, on the Issue Date, the Issuer agrees to issue, sell and deliver to
each Purchaser the Note with an Initial Note Balance set forth opposite such
Purchaser’s name on Schedule 1, and on the basis of the representations and
warranties of the Issuer set forth in this Agreement and the other Transaction
Documents, and subject to the terms and conditions set forth herein and therein,
each Purchaser hereby agrees to purchase such Note on the Issue Date from the
Issuer in accordance with the terms set forth herein.

(b) The purchase price for each Note is 98% of its Initial Note Balance (the
“Purchase Price”)

Section 1.2 Issue Date.

(a) Prior to 5:00 p.m. on the Issue Date, each Purchaser shall transfer in
immediately available funds the Purchase Price for its Note to an account
identified by the Issuer. After the aggregate Purchase Price for Notes with an
aggregate Initial Note Balance of $25,000,000 (less the amounts referred to
below in Section 2.1(e)) has been received by the Issuer the Notes shall be
issued and delivered to the Purchasers thereof.



--------------------------------------------------------------------------------

(b) If the Purchase Price for Notes with at least an aggregate Initial Note
Balance of $25,000,000 is not received by the Indenture Trustee prior to 5:00
p.m. on the Issue Date, any Purchase Price received shall be returned in full to
the relevant Purchaser by the Indenture Trustee in accordance with the written
direction of the Issuer, and this Agreement shall terminate.

SECTION II. CONDITIONS PRECEDENT

Section 2.1 Conditions to Purchase. The following shall be conditions precedent
to the Purchase:

(a) The Notes shall have been duly authorized, executed, authenticated,
delivered and issued and, upon payment of the Purchase Price, shall be entitled
to the benefits of the Indenture. This Agreement and each of the other
Transaction Documents shall have been duly authorized, executed and delivered by
the respective parties thereto and shall be in full force and effect, and all
conditions precedent contained in the Transaction Documents shall have been
satisfied.

(b) The Purchasers shall have received a written legal opinion under United
States and New York State law, in form and substance satisfactory to the
Purchasers, from Goodwin Procter LLP, covering corporate, enforceability, Lien
perfection, non-contravention of law, no required approvals, no registration,
non-contravention of material agreements, absence of material litigation,
Investment Company Act and such other matters as the Purchasers may reasonably
request.

(c) The Purchasers and the Indenture Trustee shall have each received signature
and incumbency certificates executed by the authorized officers of the Issuer,
to enable it to enter into the Transaction Documents to which it is a party.

(d) The Purchasers and the Indenture Trustee shall have received a closing
certificate from the Issuer, including (i) the certificate of incorporation of
the Issuer, certified by the relevant authority of the jurisdiction of
organization of the Issuer, (ii) certified bylaws of the Issuer and (iii) a good
standing certificate for the Issuer from its jurisdiction of organization.

(e) The reasonable and documented out-of-pocket costs and expenses incurred by
any Purchaser in connection with the issuance of Notes on or prior to the Issue
Date shall have been reimbursed to such Purchaser, or paid directly, by the
Issuer; provided that such reimbursable expenses together with other
reimbursable expenses in connection with the entering into and matters related
to the other Transaction Documents and the Securities Purchase Agreement, dated
June 28, 2013, by and among the Issuer and the purchasers party thereto, the
Registration Rights Agreement, dated as of June 28, 2013, by and among the
Issuer and the purchasers party thereto, the Purchase Agreement, dated as of
June 28, 2013, by and between the Issuer and the purchasers party thereto, shall
be $150,000. Such costs and expenses shall be set forth on a “closing schedule
of fees and expenses” approved by the Purchasers and the Issuer.

 

-2-



--------------------------------------------------------------------------------

(f) The representations and warranties of the Issuer set forth or referred to in
Section 3.1 hereof and in the other Transaction Documents shall be true and
correct on the Issue Date.

(g) No Default or Event of Default has occurred and is continuing.

(h) All corporate and other proceedings in connection with the transactions
contemplated hereby and the other Transaction Documents and all documents,
opinions and certificates incident thereto shall be reasonably satisfactory in
form and in substance to the Purchasers.

(i) All governmental and third party approvals necessary in connection with the
continuing operations of the Group Companies and the transactions contemplated
hereby shall have been obtained and be in full force and effect.

(j) The Purchasers and the Indenture Trustee shall have received the results of
a recent Lien search with respect to the Issuer, and such search shall reveal no
Liens on any of the assets of the Issuer except for Permitted Liens, to the
extent such Permitted Liens may be present on such assets under the Indenture.

(k) The Indenture Trustee shall have established the Collateral Account in
accordance with and the amounts described in Section 2.14 of the Indenture.

(l) The Issuer shall have obtained, and provided to the Purchasers, a CUSIP
number for the Notes.

(m) Unless a waiver shall have been obtained in accordance with Section 2.2, the
Issuer’s acceptance of the proceeds of the Note issued on the Issuance Date
shall be deemed its acknowledgement that the conditions to closing set forth
herein have been complied with or otherwise waived as of such date.

Section 2.2 Purchaser’s Waiver of Compliance. Any Purchaser may in its sole
discretion waive compliance with any conditions to the obligations of such
Purchaser set forth in Section 2.1 hereof.

SECTION III. REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Indenture Trustee and the Purchasers that as of
the Issue Date:

(a) Organization and Good Standing. Each Group Company (i) has been duly formed
and is validly existing and in good standing under the laws of its state of
organization or incorporation, as applicable, with power and authority to own
its properties and to conduct its business as presently conducted and (ii) is in
compliance with all Requirements of Law except to the extent that the failure to
be in good standing or to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Issuer has the
power and authority to own all of its properties and to execute and deliver this
Agreement and the other Transaction Documents to which it is a party and to
perform the transactions contemplated hereby and thereby.

 

-3-



--------------------------------------------------------------------------------

(b) Binding Obligation. Assuming the due authorization, execution and delivery
thereof by the other parties thereto, this Agreement and the other Transaction
Documents have each been duly executed and delivered on behalf of the Issuer and
each of this Agreement and the other Transaction Documents constitutes a valid
and binding obligation of the Issuer enforceable in accordance with its terms
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting creditors’ rights and by general principles of equity. The Notes
have been duly authorized and executed, and when delivered in exchange for the
consideration described and in accordance with the terms of this Agreement and
the Indenture, will be the valid and binding obligations of the Issuer
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights and by
general principles of equity

(c) Ericsson Sale Agreement. The Ericsson Sale Agreement has been duly executed
and delivered by each party thereto and constitutes a valid and binding
obligation of each party thereto enforceable in accordance with its terms except
as may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting creditors’ rights and by general principles of equity. After giving
effect to the Transaction Documents, no event of default, “Trigger Event” (as
defined in the Ericsson Sale Agreement) or “UP Change of Control” (as defined in
the Ericsson Sale Agreement), or no event which, with notice, lapse of time or
both would constitute an event of default, Trigger Event or UP Change of Control
has occurred and is continuing under the Ericsson Sale Agreement.

(d) No Consent Required. No consent of, or other action by, and no notice to or
filing with (other than filings under the Exchange Act or under Regulation D),
any Governmental Authority or any other party, is required for the due
execution, delivery and performance by the Issuer of this Agreement or any of
the other Transaction Documents or for the perfection of or the exercise by the
Indenture Trustee or the Purchasers of any of their rights or remedies
thereunder which have not been duly obtained.

(e) No Violation. The consummation of the transaction contemplated by this
Agreement and the Indenture and the fulfillment of the terms hereof shall not
(i) conflict with, result in any material breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the organizational documents of any Group Company, or any
indenture, agreement or other instrument to which such Group Company is a party
or by which it is bound, (ii) violate any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority and
(iii) result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Security Documents), except in the case
of (i), (ii) and (iii) as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(f) No Proceedings. There is no pending or, to the Issuer’s knowledge,
threatened action, suit or proceeding, nor any injunction, writ, restraining
order or other

 

-4-



--------------------------------------------------------------------------------

order of any nature against or affecting any Group Company, its officers or
directors, or the property of such Group Company, in any court or tribunal, or
before any arbitrator of any kind or before or by any Governmental Authority
(i) asserting the invalidity of this Agreement or the other Transaction
Documents, (ii) seeking to prevent the pledge of any part of the Collateral or
the consummation of any of the transactions contemplated thereby, (iii) seeking
any determination or ruling that might materially and adversely affect (A) the
performance by the Issuer of this Agreement or the other Transaction Documents
or the interests of the Purchasers or the Indenture Trustee in any part of the
Collateral or (B) the validity or enforceability of this Agreement or the other
Transaction Documents or (iv) asserting a claim for payment of money adverse to
such Group Company or the conduct of its business other than the litigation
disclosed in the Issuer’s filings posted on the SEC Edgar website, except in
each, as would not in the aggregate reasonably be expected to have a Material
Adverse Effect.

(g) Issuer Not Insolvent. The Issuer is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Agreement and each
of the other Transaction Documents.

(h) Name. The legal name of the Issuer is as set forth in the signature page of
this Agreement and the Issuer does not have any tradenames, fictitious names,
assumed names or “doing business as” names.

(i) Schedule of Patents. Schedule 1.01(a) of the Indenture lists all Patents
owned by each Group Company in its own name on the date hereof. The Patents
owned by the Issuer and its Subsidiaries have not been adjudged invalid or
unenforceable, in whole or in part, and, except as would not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect.

(j) Financial Statements. The audited consolidated balance sheets of the Issuer
as at June 30, 2012 and June 30 2011, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an audit report from KPMG LLP, present fairly in all
material respects the consolidated financial condition of the Issuer as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited condensed
consolidated balance sheet of the Issuer as at March 31, 2013, and the related
unaudited condensed consolidated statements of operations and cash flows for
such period, present fairly the consolidated financial condition of the Issuer
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the such period then ended (subject to normal year
end audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

(k) No Change. Since March 31, 2013, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

(l) Ownership of Properties; Liens. The Issuer has good title to, or a valid
leasehold interest in, all Collateral owned by it. Each Group Company has good
title to, or a valid leasehold interest in, all of its property (other than
Intellectual Property) that is essential to its business as conducted on the
Issue Date, and none of any Collateral or other property is subject to any Lien
except as permitted by Section 4.09 of the Indenture, or except as would not
reasonably be expected to have a Material Adverse Effect or, with respect to any
property that does not constitute Collateral, except as contemplated by the
Ericsson Sale Agreement (and the security documents referred to therein). For
the avoidance of doubt, it is understood and agreed that any Group Company may,
as part of its business, grant licenses to third parties to use Intellectual
Property owned or developed by such Group Company.

(m) Taxes. Each Group Company has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Issuer); no tax Lien has been filed,
and, to the knowledge of the Issuer, no claim is being asserted, with respect to
any such tax, fee or other charge, other than as would not reasonably be
expected to have a Material Adverse Effect.

(n) Federal Regulations. No part of the proceeds of the sale of any Notes, will
be used (a) for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect for any purpose that violates the provisions of the
regulations of the Board of Governors of the Federal Reserve System of the
United States (or any successor) (the “Board”).

(o) Labor Matters. Except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect: (a) there are no strikes or other labor
disputes against any Group Company pending or, to the knowledge of the Issuer,
threatened; (b) hours worked by and payment made to employees of each Group
Company have not been in violation of the Fair Labor Standards Act or any other
applicable Requirements of Law dealing with such matters; and (c) all payments
due from any Group Company on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Company.

(p) ERISA. Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each employee benefit plan,
within the meaning of Section 3(3) of ERISA, for which the Company or any ERISA
Affiliate has any liability (each, a “Plan”) has been maintained in all material
respects in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption;

 

-6-



--------------------------------------------------------------------------------

(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no failure to satisfy the minimum funding standard
of Section 412 of the Code or Section 302 of ERISA, whether or not waived, has
occurred or is reasonably expected to occur; (iv) with respect to each Plan that
is subject to Title IV of ERISA, the fair market value of the assets of each
Plan is no more than $100,000 less than the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan); (v) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur with respect to any Plan;
and (vi) neither the Company nor any ERISA Affiliate has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation (or any successor), in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA).

(q) Investment Company Act; Other Regulations. The Issuer is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. The Issuer is not
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

(r) Accuracy of Information, No Undisclosed Liabilities. No statement or
information contained in this Agreement, any other Transaction Document or any
other document, certificate or statement furnished by or on behalf of the Issuer
to the Indenture Trustee or the Purchasers, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading, when taken together with all
statements contained in such documents and the Issuer’s filings and furnishings
with the SEC. There is no fact known to the Issuer that would reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, the Issuer’s filings and furnishings with the SEC, in the other
Transaction Documents or in any other documents, certificates and statements
furnished to the Indenture Trustee and the Holders for use in connection with
the transactions contemplated hereby and by the other Transaction Documents.

(s) Senior Indebtedness. The Secured Obligations constitute senior secured
indebtedness of the Issuer. The Secured Obligations are secured by the
Collateral on senior basis (but without regard to the control of remedies) to
all other Indebtedness of the Issuer. The Issuer is not party to any other
Indebtedness documentation or security agreements secured by the Collateral,
other than those relating to Subordinated Indebtedness.

(t) Security Documents. Each of the Indenture and each Security Document is
effective to create in favor of the Indenture Trustee, for the benefit of the
Purchasers, a valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of deposit accounts, when
Account Control Agreements are

 

-7-



--------------------------------------------------------------------------------

entered into, the Indenture and each Security Document shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Issuer in such Collateral and the proceeds thereof, as security for the
Secured Obligations (in the case of the Issuer), in each case prior and superior
in right to any other Person.

(u) No Solicitation. No form of general solicitation or general advertising was
used by the Issuer or its representatives in connection with the offer and sale
of the Notes. No investors were solicited or otherwise approached by the Issuer
or any representative of the Issuer for the purpose of offering the Notes for
sale who were not institutional investors. The Issuer has not issued or sold any
Notes within the six-month period immediately preceding the date hereof or
securities that could be integrated with the Notes. Neither the Issuer nor any
representative on its behalf has offered or sold, nor will any of them offer or
sell, any Notes in any manner that would render the issuance and sale of the
Notes a violation of the Securities Act or any state securities or “Blue Sky”
laws, or require registration pursuant thereto, nor has any of them authorized,
nor will any authorize, any Person to act in such manner.

(v) Registration Exemption. The offer and sale of the Notes to the Purchasers in
the manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act and it is not necessary to qualify an
indenture in respect of the Notes. The Indenture is not required to be qualified
under the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb) as in
effect on the date of this Agreement.

(w) No Other Sales Contracts. The Issuer has not entered and will not enter into
any contractual arrangement with respect to the distribution or sale of the
Notes except for this Agreement and the Second Note Purchase Agreement.

Section 3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby represents and warrants to the Issuer that as of the date hereof:

(a) Due Authorization. This Agreement has been duly executed and delivered on
behalf of each Purchaser.

(b) Binding Obligation. Assuming the due authorization, execution and delivery
thereof by the other parties thereto, this Agreement constitutes a valid and
legally binding obligation of such Purchaser, enforceable in accordance with its
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(c) No Violation. The execution, delivery and performance of this Agreement by
such Purchaser and compliance with the terms and provisions hereof will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under or conflict with, (i) any statute, rule, regulation
or order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over such Purchaser or any of its properties, (ii) any
agreement or instrument to which such Purchaser is a party or by which such
Purchaser is bound or to which any of the properties of such Purchaser is
subject, or (iii) the organizational documents of such Purchaser.

 

-8-



--------------------------------------------------------------------------------

(d) Purchaser Letter. Each Purchaser hereby delivers a letter in the form of
Exhibit A hereto (a “Purchaser Letter”) to the Issuer and makes the
representations and warranties set forth in such Purchaser Letter to the Issuer.

(e) Securities Act. Each Purchaser represents and warranty that it is an
“accredited investor”, as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act, that it will transfer interests in any
Note only in accordance with the Indenture.

Section 3.3 Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement and the other Transaction Documents, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent Holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other Holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer pursuant to this Agreement
shall be deemed representations and warranties of the Issuer under this
Agreement.

SECTION IV. INDEMNIFICATION

Section 4.1 The Issuer agrees to indemnify and hold harmless each of the
Purchasers and their respective affiliates (including, without limitation,
controlling persons) and each member, partner, director, officer, employee,
advisor, agent, affiliate, successor, partner, representative and assign of each
of the forgoing (each an “Indemnified Person”) from and against any and all
actions, suits, investigation, inquiry, claims, losses, damages, liabilities,
expenses or proceedings of any kind or nature whatsoever which may be incurred
by or asserted against or involve any such Indemnified Person as a result of or
arising out of or in any way related to or resulting from the Transaction
Documents, the use of proceeds thereof or the other transactions contemplated
thereby (regardless of whether any such Indemnified Person is a party thereto
and regardless of whether such matter is initiated by a third party or
otherwise) (any of the foregoing, a “Proceeding”), and the Issuer agrees to
reimburse each Indemnified Person upon demand for any reasonable legal or other
documented out-of-pocket expenses incurred in connection with investigating,
defending, preparing to defend or participating in any such Proceeding;
provided, however, that no Indemnified Person will be indemnified for any such
cost, expense or liability to the extent determined by a final, nonappealable
judgment of a court of competent jurisdiction to have resulted solely from the
gross negligence, bad faith or willful misconduct of such Indemnified Person. In
the case of any Proceeding to which the indemnity in this paragraph applies,
such indemnity and reimbursement obligations shall be effective, whether or not
such Proceeding is brought by the Issuer or its securityholders or creditors, an
Indemnified Person or any other person, or an Indemnified Person is otherwise a
party thereto and whether or not any aspect of the Transaction Documents or the
transactions thereunder are consummated. Notwithstanding any other provision of
this Transaction Documents, (i) no Indemnified Person shall be responsible or
liable for damages arising from the unauthorized use by others of information or
other materials obtained through internet, electronic, telecommunications or
other

 

-9-



--------------------------------------------------------------------------------

information transmission and (ii) no Indemnified Person shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Issuer, or
any of its securityholders or creditors arising out of, related to or in
connection with the Transaction Documents or the other transactions contemplated
thereby, except to the extent of direct (as opposed to special, indirect,
consequential or punitive) damages determined in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted solely from such
Indemnified Person’s gross negligence, bad faith or willful misconduct, and it
is further agreed that the Purchasers shall have liability (if any) only to the
Issuer (as opposed to any other Person) and that each Purchaser shall be liable
solely in respect of its own commitment under the Transaction Documents on a
several, and not joint, basis with any other Purchaser.

The Issuer will not, without the prior written consent of the Indemnified
Person, settle, compromise, consent to the entry of any judgment in or otherwise
seek to terminate any Proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnified Person from all liability arising out
of such Proceeding and (ii) does not include a statement as to, or an admission
of, fault, culpability, or a failure to act by or on behalf of such Indemnified
Person.

SECTION V. MISCELLANEOUS

Section 5.1 Amendments and Waivers. This Agreement may only be amended in
writing by all of the parties hereto (other than as expressly set forth in
Section 2.2 hereof).

Section 5.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or, in the case of mail or telecopy
notice, when received, addressed as follows in the case of the Issuer and as set
forth on Exhibit B in the case of any Purchaser, or, to such other address as
may be hereafter notified to the Indenture Trustee by the respective parties
hereto:

 

The Issuer:    Unwired Planet, Inc.    170 South Virginia Street    Suite 201   
Reno, Nevada, 89501    Attention:    Telephone:    Email / facsimile:

Section 5.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

-10-



--------------------------------------------------------------------------------

Section 5.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Issuer and the Purchasers, and their respective
successors and assigns, provided that the Issuer may not assign its rights
hereunder without prior written consent from the Purchasers.

Section 5.5 Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

Section 5.6 Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

Section 5.7 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

Section 5.8 Termination. This Agreement terminates upon the earlier to occur of
(a) the delivery of the Notes to the Purchasers in accordance with this
Agreement or (b) September 30, 2013, provided that in each case the respective
indemnities, representations, warranties and agreements of the Issuer and the
Purchasers contained in this Agreement or made by or on behalf of the Issuer or
the Purchasers pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Notes and shall remain
in full force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Issuer or the Purchasers.

Section 5.9 Limited Recourse; No Proceedings. The obligations of the Issuer
under this Agreement are solely the obligations of the Issuer. No recourse shall
be had for the payment of any fee or other obligation or claim arising out of or
relating to this Agreement or any other agreement, instrument, document or
certificate executed and delivered or issued by the Issuer, or any officer of it
in connection therewith, against any partner, member, stockholder, employee,
officer, director or incorporator of the Issuer.

Section 5.10 Survival of Representations and Warranties and Indemnification. All
representations and warranties made and indemnification provided hereunder and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement,
the purchase of the Notes hereunder and the termination of this Agreement and
shall survive until the termination as provided under the Indenture.

 

-11-



--------------------------------------------------------------------------------

Section 5.11 Submission to Jurisdiction; Waivers. EACH OF THE ISSUER AND EACH
PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN NEW YORK COUNTY, AND
APPELLATE COURTS FROM ANY THEREOF;

(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 5.2 OR AT SUCH OTHER ADDRESS OF WHICH THE INDENTURE
TRUSTEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

Section 5.12 WAIVERS OF JURY TRIAL. EACH OF THE ISSUER AND EACH PURCHASER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

UNWIRED PLANET, INC., as Issuer By:  

/s/ Eric J. Vetter

  Name:   Eric J. Vetter   Title:   President, Chief Financial Officer and Chief
Administrative Officer

[Note Purchase Agreement Signature Page – Unwired Planet, Inc.]



--------------------------------------------------------------------------------

PURCHASER: INDABA CAPITAL FUND, L.P. By:   Indaba Capital Partners, LLC   Its
general partner By:  

/s/ Derek C. Schrier

  Name:   Derek C. Schrier   Title:   Senior Managing Member, Managing Partner
and Chief Investment Officer

[Note Purchase Agreement Signature Page – Indaba Capital Fund, L.P]



--------------------------------------------------------------------------------

SCHEDULE 1

PURCHASERS AND INITIAL NOTE BALANCES

 

Purchaser

   Initial Note Balance  

Indaba Capital Fund, L.P.

   $ 25,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PURCHASER LETTER

June 28, 2013

UNWIRED PLANET, INC.

170 South Virginia Street

Suite 201

Reno, Nevada, 89501

 

Re Unwired Planet, Inc. Notes

Ladies and Gentlemen:

This letter (the “Investor Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to that certain Note Purchase Agreement dated as of
June 28, 2013 (as in effect, the “Note Purchase Agreement”), between Unwired
Planet, Inc., as Issuer, and the Purchasers. Capitalized terms used herein
without definition shall have the meanings set forth in the Note Purchase
Agreement. The Purchaser represents to and agrees with the Issuer as follows:

(a) The Purchaser is authorized to enter into the Note Purchase Agreement and to
perform its obligations thereunder and to consummate the transactions
contemplated thereby.

(b) The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Notes, is experienced in investing in the capital markets and is able to
bear the economic risk of such investment. The Purchaser is aware that
investment in the Notes involves a high degree of risk, and the Notes are,
therefore, a speculative investment.

(c) The Purchaser has been afforded the opportunity to ask such questions as it
deems necessary to make an investment decision, and has received all information
it has requested and deemed necessary in connection with making such investment
decision. The Purchaser has, independently and without reliance upon any other
Purchaser, and based on such documents and information as it has deemed
appropriate and adequate for such purpose, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition, prospects and creditworthiness of the Issuer, and made its own
decision to purchase its interest in the Notes (including, without limitation,
having considered the income tax consequences of purchasing, owning or disposing
of the Notes in light of the Purchaser’s particular situation and tax residence
as well as any consequences arising under the laws of any taxing jurisdiction),
and will, independently and without reliance upon any other Purchaser, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis, appraisals and decisions in taking or not
taking action under the Note Purchase Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Issuer.



--------------------------------------------------------------------------------

(d) The Purchaser is an “accredited investor”, as defined in Rule 501(a)(1),
(2), (3) or (7), promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”) or is a “qualified institutional buyer” (within the meaning of Rule 144A
thereunder) and is acquiring the Notes (or an interest in the Notes) for its own
account for investment purposes. The Purchaser understands that the offering and
sale of the Notes (or any interest in therein) has not been and will not be
registered under the Securities Act and has not and will not be registered or
qualified under any applicable “Blue Sky” law, and that the offering and sale of
the Notes (or any interests therein) have not been reviewed by, passed on or
submitted to any federal or state agency or commission, securities exchange or
other regulatory body.

(d) The Purchaser is not an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
such plan, an “Employee Plan”), an entity whose underlying assets include the
assets of any Employee Plan, or a governmental plan that is subject to any
federal, state or local law which is substantially similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code or the Purchaser’s purchase,
holding and disposition of the Notes does not result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental plan, any substantially similar federal, state or local law) for
which an exemption is not available.

(e) The Purchaser is acquiring an interest in the Notes without a view to any
distribution, resale or other transfer except as contemplated in the following
sentence. The Purchaser will not resell or otherwise transfer the Notes, or any
interest or participation in the Notes, except in a transaction exempt from the
registration requirements of the Securities Act, and applicable state securities
or “blue sky” laws. The Purchaser understands and acknowledges that the Issuer
has not made or will be making any representation as to the availability of Rule
144A, Regulation S or Rule 144 under the Securities Act for the reoffer, resale,
pledge or transfer of the Notes.

(f) This Investor Letter has been duly executed and delivered and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally
and general principles of equity.

 

-2-



--------------------------------------------------------------------------------

Very truly yours, INDABA CAPITAL FUND, L.P. By:   Indaba Partners, LLC, its
general partner By:  

/s/ Derek C. Schrier

  Name:   Derek C. Schrier   Title:   Senior Managing Member, Managing Partner
and Chief Investment Officer

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B

PURCHASER NOTICE INFORMATION

ADDRESS FOR DELIVERY OF PHYSICAL NOTES:

Goldman Sachs & Co.

Attn: Transfer of Assets (Brad Burnham)

222 S. Main St., 11th Floor

Salt Lake City, UT 84101

Telephone: 801-884-4064

PAYMENT (WIRE) INSTRUCTIONS:

 

ABA:    021000021 BANK NAME:    JP MORGAN CHASE CITY:    NEW YORK A/C #:   
066642426 ENTITY NAME:    GOLDMAN SACHS & CO., NEW YORK F/F/C:    INDABA CAPITAL
FUND, L.P. A/C#:    002 46014 5

TAX ID: 27-3363688

NOTICE INSTRUCTIONS:

Indaba Capital Fund, L.P.

c/o Indaba Partners, LLC

Attn: Anthony Hassan and Hank Brier

One Letterman Drive, Building D, Suite DM700

San Francisco, CA 94129

Email: ops@indabacapital.com

Phone: 415-680-1180

 

-1-